C 6:19-bk-06863-
ase CCJ Doci1_ Filed 10/21/19 ee 1 HES, THe
B BAS
FILED ORLANDO DIVISION
2I9OCT 21 PM 1:52

Fijl in this information to identify your case:

 

United States Bankruptcy Court for the:

 

Middle District of Florida
' Case number cf Chapter you are filing under: - US. aAS i RUPTC ¥ co UR :
O chapter 1 MIGeLE DIST OF FLGRIOS
a Chapt ‘3 (2 Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married coupte may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for Information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. tn joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Your full name

Write the name that is on your ‘

government-issued picture William -

identification (for example, First name First name

your driver's license or Casey

passport). Middle name Middle name

Bring your picture Leavell

identification to your meeting —sLast name Last name

with the trustee.

2. All other names you
have used in the last 8

Suffix (Sr., Jr, Hl, I)

Suffix (Sr., Jr. 1, tli)

 

 

 

 

 

 

 

 

First name First name
years
include your mamnied or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middie name
Last name Last name
3. Only the last 4 digits of
your Social Security wx = xK-_ 8B 9 5 A WO ON
number or federal OR OR
individual Taxpayer 9
identification number OK AL 9x - x -
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 2 of 68

Debtor 1

 

William Casey  Leavell
First Name Middle Name Last Name
About Debtor 1:

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the fast 8 years

Include trade names and
doing business as names

s. Where you five

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Wi I have not used any business names or EINs.

Case number (if known),

About Debtor 2 (Spouse Only in a Joint Case):

(2 | have not used any business names or EINs.

 

 

Business name Business name

Business name Business name

nT nN Oo

EN 0 ee nO
If Debtor 2 lives at a different address:

3020 Gibraltar Blvd

 

Number Street

 

 

 

New Smyrna Beach FL 32168
City Stale ZIP Code
Up lar

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number = Street

 

P.O. Box

 

City State ZIP Code

Check one:

ad Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(2 t have another reason. Exptain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street

 

 

City State ZIP Code

 

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ‘ZIP Code

Check one:

(J Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(2 I have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 1

Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 3 of 68

William Casey _Leavell ___
Firet Name Middie Name ‘Last Name

Case number (if knawn),

ee the Court About Your Bankruptcy Case

7.

10.

411.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you wil! pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Fonn 2010)). Also, go to the top of page 1 and check the appropriate box.

(A Chapter 7

(2 Chapter 11
(3 Chapter 12
(J Chapter 13

2 I will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attomey is
submitting your payment on your behalf, your attomey may pay with a credit card or check
with a pre-printed address.

(J I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Official Form 103A).

U2 f request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

i No
Ol Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM/ DD /YYYY
No
Ci Yes. Debtor Relationship to you
District When Case number, if known
MM/OD /YYYY
Debtor Relationship to you
District When Case number, if known,
MM/DD/ YYYY
QUNo. Goto line 12.
W Yes. Has your landlord obtained an eviction judgment against you?

WZ No. Go to line 12.

{J Yes. Filt out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3
Debtor 1

Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 4 of 68

William Casey
First Name Middie Name

Leavell

Last Name

Case number (if known),

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor {Q No. Go to Part 4.

13.

Part 4:

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smalt

business debtor, see
11 U.S.C. § 101(51D).

( Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(3 Health Care Business (as defined in 11 U.S.C. § 101(27A))
(J Single Asset Real Estate (as defined in 11 U.S.C. § 101(518B))
L2 Stockbroker (as defined in 11 U.S.C. § 101(53A))

UW Commodity Broker (as defined in 11 U.S.C. § 101(6))

(2 None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

No. | am not filing under Chapter 11.

(2 No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in

the Bankruptcy Code.

CQ) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the

Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any

property that poses or is
aileged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

No
Cl Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State

Voluntary Petition for individuals Filing for Bankruptcy

ZIP Code

page 4
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 5 of 68

Debtor 1

Wi C Leavell

First Name Middle Name

Last Name

ed 2 Your Efforts to Receive a Briefing About Credit Counseling

Case number (it known),

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will tose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

dl | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(J | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C2 | certity that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankrupicy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(2 1 am not required to receive a briefing about
credit counseling because of:

(2 incapacity. | have a mental ifiness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

My physica! disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CL) Active duty. | am currently on active military
duty in a military combat zone.

C) Disability.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LJ | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and ! received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(CJ i received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) 1 certify that I asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after 1 made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unabie to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

ff the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is timited to a maximum of 15
days.

CJ 1 am not required to receive a briefing about

credit counseling because of:

(J incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C2 Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

() Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 6 of 68

Debtor 4 William Casey
Middle Name

First Name

| Pare: | Answer These Questions for Reporting Purposes

Leavell
Last Name

Case number (f known)

 

16. What kind of debts do
you have?

47. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do

you estimate that you
owe?

49. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

ERIE o1= sone

For you

Official Form 101

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CO No. Go to fine 16b.
i Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

(2 No. Go to line 16c.
(2 Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

CJ No. | am not filing under Chapter 7. Go to line 18.

2 Yes. 1 am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

wi No
(2 Yes

WZ i-49

(2 50-99
LJ 100-199
LJ 200-999

 $0-$50,000

(2 $50,001-$100,000
LJ $100,001-$500,000
C) $500,001-$1 milion

CJ $0-$50,000

CJ $50,001-$100,000
{4 $100,001-$500,000
(2 $500,001-$1 million

U) 1,000-5,000
CJ 5,001-10,000
C} 10,001-25,000

C3 $1,000,001-$10 million

(J $10,000,001-350 million
C3 $60,000,001-$100 million

(2 $100,000,001-$500 mittion

C2 $1,000,001-$16 million

{2 $10,000,001-$50 milion
(2 $50,000,001-$100 million
LJ $100,000,001-$500 million

(2 25,001-50,000
2 50,001-100,000
L) More than 100,000

LJ $500,000,001-$1 billion

LJ $4,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
UI More than $50 billion

{3 $500,000,001-$1 biltion

(1 $1,000,000,001-$10 billion
(J $10,000,000,001-$50 bition
(2 More than $50 billion

| have examined this petition, and | declare under penatty of perjury that the information provided is true and

correct.

If }have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

! request relief in accordance with the chapier of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 13411519, ees

x

 

Signature of Debtor 1
Executed on 10/21/2019

  

x

 

 

Signature of Debtor 2

Executed on

MM 7 DD IYYYY

Voluntary Petition for Individuals Filing for Bankruptcy

MM / DD /YYYY

page 6
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 7 of 68

Debtor 1 William Casey Leavell Case number (it known)
Last Name

 

First Name Middle Name:

{, the attorney for the debtor(s) named in this petition, deciare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of tile 11, United States Code, and have explained the relief
available under each chapter for which the person is eligibie. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM / ODD IYYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 8 of 68

 

 

Debtor 4 William Casey _Leavell Case number (rinown)
First Name Middie Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.
if you are represented by

an attomey, you do not
need to file this page.

Official Form 104

x Liz.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must fist all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federa! Rules of
Bankruptcy Procedure, and the tocal rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CJ) No

Wi Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CJ No

Wd Yes

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
Wd No

C2 Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and ! am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if I do not properly handle the case.

 

 

 

 

 

 

x
Signature of Debtor 1 Signature of Debtor 2
Date 10/21/2019 Date
MM/DD fYYYY MM/ DD /YYYY
Contact phone (386) 871-3348 Contact phone
Cellphone _(386) 871-3348 Cell phone
Email address Leavell.ci@gmail.com Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 9 of 68

Fill in this information to identify your case:

Debtor 1 William Casey Leavell

First Name Middie Name Last Name

Debtor 2

(Spouse, # filing) First Name Middie Name

 

United States Bankruptcy Court for the: Middle District of Florida

 

Case number (3 Check if this is an
{itinown) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information — 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the Information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

 

 

 

 

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B) 0.00
ta. Copy line 55, Total real estate, from Schedule AB .......cecscscccccssesssssssssseestecsessssnensereseeceeecnneecsteeeegeesecesensnseitssteetecesenansts $e
1b. Copy line 62, Total personal property, from Schedule A/B........-eccesscsscccceesessrsseeseecnsensessavensiesseessuesssessaesssssaneersesssresss $ 46,051.00
ic. Copy line 63, Total of all property on Schedule AB ...........ccccccceecseseseesseetetsesenssenssececessasaeencnssesasecenenssensaneenetinseaaseneasoes $ 46,051.00
| Part 2: Eeemeed Your Liabilities
Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 40
2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ___ 40,148.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EVP... .seccseesereseesseseseens $ -

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EVP... ences cceeceees + 63,688.00

 

 

 

 

 

Your total liabilities s__ 103,836.00
Tiere Summarize Your income and Expenses
4. Schedule i: Your Income (Official Form 7061) 3,603.00
Copy your combined monthly income from line 12 of Schedule | ...........ecccecceecetecessseeensseecceeeeenenseceeeesseeeseoeesaeeenteeaeesee seer
5. Schedule J: Your Expenses (Official Form 106)
Copy your monthly expenses from line 22c of Schedule J. “ . seeeeseesesenecsensces $ __3,622.00

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 6:19-bk-06863-CCJ Doc1_ Filed 10/21/

Debtor 1 William Casey Leavell Case number tirknown),

First Name Middle Name Last Name

jaan Answer These Questions for Administrative and Statistical Records

19 Page 10 of 68

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

WI ves

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out fines 8-9g for statistical purposes. 28 U.S.C. § 159.

(2 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)

9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated. (Copy fine 6c.)

9d. Student loans. (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +

 

$ 5,060.00

 

 

 

 

99. Total. Add lines 9a through 9f.

 

Total claim

$ 0.00
$ 0.00
ss .00
$ 3,391.00
$ 20,000.00
ss 0.00
$ 23,391.00

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information

page 2 of 2
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 11 of 68

Fill in this informatian to identify your case and this filing:

Debtor: William Casey Leavell
First Name Mikidie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number

 

CI Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/16

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the assat in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known}. Answer every question.

 

| ear 1: Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any fegal or equitable interest in any residence, building, land, or similar property?

Wi No. Go to Part 2.

(2 Yes. Where is the property?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

11. os be aii Creditors Who Have Claims Secured by Property.
Street address, if available, or other description C1 Duplex oF mufirunit building
(2 Condominium or cooperative Current value of the Current value of the
( Manufactured or mobile home entire property? portion you own?
QO) tang $ $
(J investment property
- U Timeshare Describe the nature of your ownership
City State ZIP Code D othe interest (such as fee simple, tenancy by
r the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
{2} debtor 4 only
County CQ Debtor 2 only
(2 pebtor 1 and Debtor 2 only C] Check if this is community property

(2 at teast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Hf you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

CI single-family home the amount of any secured claims on Schedule D:
4.2. O pu plex or multi-unit building Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

 

 

 

 

 

 

[3 Condominium or cooperative Current value of the Current vatue of the
() Manufactured or mobile home entire property? portion you own?
CO tang $ $
(J investment property
' Describe the nature of your ownership
City State ZIP Code 5 qt are interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest In the property? Check one.
(2 Debtor 1 only
County L) Debtor 2 only
(2 pebtor 1 and Debtor 2 only CJ Check if this is community property
(Cl at east one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 12 of 68

William

First Name

Casey

Middie Name

Debtor 1

1.3.

Last Name

 

Street address, if available, or ather description

 

 

State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here... eee cceeeeereeneereeeeeeeeeeenenercensee tans ssensaesanenannas >

Leavell

What is the property? Check all that apply.
U1 Single-family home

Q Duplex or multi-unit building

2 Condominium or cooperative

LQ Manufactured or mobile home

O Land

CI investment property

\ Timeshare

C) other

 

Who has an interest in the property? Check one.

C3 Debtor 1 only

CJ Debtor 2 only

LY Debtor 1 and Debtor 2 only

(2) At teast one of the debtors and another

Case number (if known),

Do not deduct secured ciaims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. !f you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

) No

Wd Yes

3.4. Make: Toyota
Modet: Tacoma
Year. 2016
Approximate mileage: 50000

Other information:

 

{f you own or have more than one, describe here:

3.2. Make: KTM
Model: 350
Year: 2019

Approximate mileage: 50
Other information:

| }

 

Official Form 106A/B

Who has an interest in the property? Check one.
0 pebtor 1 only

(CQ pebtor 2 only

C) Debtor 1 and Debtor 2 only

(i at least one of the debtors and another

(] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
0 Debtor 4 only

CJ Denter 2 only

(J Debtor 4 and Debtor 2 only

(2 at least one of the debtors and another

Cl Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

$ 27,626.00 ¢ 27,626.00

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

¢ 9,325.00 ¢ —_ 9,325.00

 

page 2
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 13 of 68

 

 

Do not deduct secured claims or exemptions. Put
the ammount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Debtor 4 William Casey Leavell Case number ut know,
First Name Middie Name ‘Last Name
3.3, Make: Who has an interest in the property? Check one.
Model: UI Debtor 4 only
¥ LU Debtor 2 onty
ear. CJ Debtor 1 and Debtor 2 only
Approximate mileage: CJ At least one of the debtors and another

Other information:

 

\

 

3,4. Make:
Medei: ———————
Year:

Approximate mileage:

Other information:

 

UC] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Lal Debtor 1 only

(3 Debtor 2 only

CD Debtor 1 and Debtor 2 only

(C) At east one of the debtors and another

C) check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

C} No
C2 Yes

41. Make:
Model:
Year:
Other information:

 

 

 

i
\

i

{f you own or have more than one, list here:
42. Make:

Mode!:

Year.

 

Other information:

4

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here .

Official Form 106A/B

Who has an interest in the property? Check one.
(3 Debtor 1 only

(J Debtor 2 only

(2 pebtor 1 and Debtor 2 only

(2 At east one of the debtors and another

OU check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q Debtor 1 only

C2 Debtor 2 onty

(3 Debtor 1 and Debtor 2 only

() At least one of the debtors and another

(3 Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured aims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

36,951.00

page 3

 
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 14 of 68

Debtor1 William Casey Leavell Case number (itinawn)
First Name Middie Name Last Name

| part 3: Your Personal and Household items

 

 

 

Do you own or have any legal or equitabte interest in any of the following items? conten you swe?
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
LJ No .
(2 Yes. Describe......... Furniture, linens, kitchenware $ 1,500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment, computers, printers, scanners, music
collections; electronic devices including cell phones, cameras, media players, games
(3 No a
| Yes. Describe.......... TV, laptop, cell phone $ 800.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No
C) Yes. Deseribe.......... $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
No wo a
\ Yes. Desoribe.......... Bicycle $ 300.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
() No
W Yes. Describe.......... Two Handguns $ 350.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
(C} No on
i Yes. Describe.......... Clothes, shoes $ 750.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
C) Yes. Describe........... $
13. Non-farm animals
Examples: Dogs, cats, birds, horses
td No
C) Yes. Describe..........: $
14. Any other personal and household items you did not already list, Including any heaith aids you did not list
No
(CD Yes. Give specific $
information. .............. a . _
15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached $ 3,700.00
for Part 3. Write that number here o.oo cesses cccccceeeesceccsccoveesessesssasussecesessssnsseeseennnesavaesscacecsantseseessunaussnecneceeesnsnetstseranenens > *

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 15 of 68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 William Casey Leavell Gase number (imown)
First Name Middie Name Last Name
Describe Your Financial Assots
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
LJ No
WV eS on cecscsesessetunneeeneteeetennenenenstnennineneeistseiststsenstneeietintiqnstneisiineinineneuinennaneeie CASH! cue § 100.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Ci No
WD Yes oes: Institution name:
47.4. Checking account: Chase $ 500.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.6. Other financial account: $
17.9. Other financial account: 5
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
wa No
O Yes... Institution or issuer name:
$
$
19. Non-publicly traded stock and interests in Incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
Wi No Name of entity: % of ownership:
C) Yes. Give specific 0% %
information about 0%
MEM... eee % 3
0% %

 

Official Form 106A/B Schedule A/B: Property page §
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 16 of 68

Debtor1 William Casey

First Name Middle Name. Last Name

Leavell Case number (i anown)

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to sameone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a No
(3 Yes. Give specific issuer name:
information about
NOM... $
$
$
21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
OQ) No
J Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan. Fidelity $ 4,800.00
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
4 No
ee Institution name or individuat:
Electric: $
Gas: $
Heating oil: $
Security deposit on rentat unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: 5
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
a No
OO Yes oie issuer name and description:
3.
$
Official Form 106A/B Schedule A/B: Property

page 6
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 17 of 68

Debtor: William Casey Leavell Case number (iown
First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

W No
i eee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Wi No

L] Yes. Give specific
information about them... $.

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royaities and licensing agreements

Wd No

(2 Yes. Give specific
information about them.... $

27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association heidings, liquor licenses, professional licenses
i No

Ql Yes. Give specific
information about them.... $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

i No

C} Yes. Give specific information .
about them, including whether Federal: $
you already filed the retums State:
and the tax years. ........... ee

29. Family support
Examples: Past due or ump sum alimony, spousal support, child support, maintenance, divorce setttement, property settlement

No

() Yes. Give specific information.............. -
Alimony:
Maintenance:
Support:
Divorce settiement:
Property settlement:

ff fw HF

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
1 No

CI Yes. Give specific information.............

Official Form 106A/B Schedule AJB: Property page 7
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 18 of 68

Debtor: William Casey Leavell Case number itinown

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renters insurance

Wi No

(2 Yes. Name the insurance company

" — Company name: Beneficiary: Surrender or refund vatue:
of each policy and list its value. ...

5,

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No
L] Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Wd No
Q Yes. Describe each claim. .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No
LJ Yes. Describe each claim. 00...

35. Any financial assets you did not already list

i No
C] Yes. Give specific information............

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Rete ccc nsssnsnsntntnnnnnenuteetnnntqunnonnenienimnnnnnitennnieteee > |s 5,400.00

 

 

 

‘aa Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitabie interest in any business-related property?
(2 No. Go to Part 6.
LJ Yes. Ge to tine 38.

Current value of the

portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
CO No
() Yes. Describe.......
$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
CQ) No
O Yes. Describe....... $

Official Form 106A/B Schedule A/B: Property page 8
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 19 of 68

Debtor 1 William Casey Leavell Case number (if known),

First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and toots of your trade

LJ No
() Yes. Describe.......

41. inventory
U No

42. Interests in partnerships or joint ventures

No

CI Yes. Describe....... Name of entity: % of ownership:

% $
%
% $.

A <)

43. Customer lists, mailing lists, or other compilations
(2 No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

( No
(2 Yes. Describe........

44. Any business-related property you did not already list
() No

( Yes. Give specific
information .........

 

 

 

 

 

nF fF fF FF

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number ere oc ccs ceteeneneetteeeneneenee

 

 

 

 

[eYeacvae Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
bd No. Go to Part 7.
CJ Yes. Go to line 47.

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

CI No

CY Yes ee

$

Official Form 106A/B Schedule A/B: Property page 9
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 20 of 68

Debtor? William Casey Leavell
First Name Middle Name Last Name

Case number (ifanown),
48. Crops—either growing or harvested

(CQ No oe
0) Yes. Give specific

51. Any farm- and commercial fishing-related property you did not already list
() No
Q Yes. Give specific

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that mumber Were eee eeeeeececcccsecseseeseensessssennecenensneeenensnenecesteeneetetenrtestay nn

 

0.00

 

ewe Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

A No
Ld Yes. Give specific

 

54, Add the dotlar value of all of your entries from Part 7. Write that number here

 

0.00

 

List the Totals of Each Part of this Form

 

55. Part 1: Total real estate, Vie 2 ooo cca ssssssesessccsssssessesceecrsnssesseceeecensustesennsnnmessestssssunesesseecsasisseeeseeesssamaseeseessouanasseceeseanesetts > §$

56. Part 2: Total vehicles, line 5 36,951.00

tf

57. Part 3: Total personal and household items, line 15

Ad

3,700.00

58. Part 4: Total financial assets, line 36 5,400.00

fe

59. Part §: Total business-related property, line 45 s_——=00
60. Part 6: Total farm- and fishing-retated property, tine 52 gs ——«i00

61. Part 7: Total other property not listed, line 54 +5 0.00

62. Total personal property. Add lines 56 through 61. .................. $ 46,051.00 Copy personal property total > +5

0.00

46,051.00

 

63. Total of alf property on Schedule AVB. Add line 55 + lime G2... eee ceeeeteceeseeneeceertsenenseeneenenvensnensenensesresnenenenssenenans §

 

46,051.00

 

Official Form 106A/B Schedule A/B: Property

page 10

 

 

 
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 21 of 68

Fill in this information to identify your case:

Debtor 4 William Casey , Leavell

First Name Middle Name Last Name

 

Debtor 2
(Spouse, i filing) First Name Middie Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number (2 Check if this is an
{if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

w You are claiming state and federal nonbanknuptcy exemptions. 11 U.S.C. § 522(b)(3)
LJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2, For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

B8rief description of the property and line on Current value ofthe Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: $ Qs
Line t L 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B. 7 any applicable statutory limit
Brief
description: $, Os
Line from C3 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
i No
C3 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
(J No
O) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page t of __
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 22 of 68

Debtor 1 William Casey

Firet Name Middle Name Last Name

aes Additional Page

Leavell Case number tiinown,

 

Brief description of the property and tine
on Schedule A/B that lists this property

Current value ofthe Amount of the exemption you claim Specific laws that allow exemption
portion you own

Copy the vaiue from Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
Brief
description: 8 Us
Line from LJ 100% of fair market value, up to
Schedule AB: any applicable statutory limit
Brief
description: § Os
Line from ( 100% of fair market value, up to
Schedule AB: any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: 5 Os
Line from C3 100% of fair market value, up to
Schedule AB. any applicable statutory limit
Brief
description: $ fs
tine from (J 100% of fair market value, up to
Schedule AB: any applicable statutory jimit
Brief
description: $ Os
Line from C2 100% of fair market value, up to
Schedule A/Bo 77" any applicable statutory limit
Brief
description: 3 Os
Line from CF 100% of fair market value, up to
Schedule AB: 7 any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/G: any applicable statutory limit nna
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B2 any applicable statutory limit
Brief
description: $ Os
Line from {3 100% of fair market value, up to
Schedule AB: any applicable statutory limit
Brief
description: $ Os
Line from C] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit a
Brief
description: $ Os
Line from (J 100% of fair market value, up to
Schedule A/Bo any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt page 2 of __
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 23 of 68

Fill in this information to identify your case:

William

Firet Name

Casey

Middle Name

Leavell
Last Name

Debtor 1

Debtor 2
(Spouse, f filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

Case number
(if known)

 

 

CJ Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space Is needed, copy the Additional Page, fill t out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (If known).

12/15

1. Do any creditors have claims secured by your property?

(] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
WJ Yes. Fill in all of the information below.

KEEREEE bist an secured ciaims

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separat
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

[2.4] PNC Bank

 

Creditors Name

P.O. Box 747066

 

Number Street

 

Pittsburg PA 15274

 

City
Who owes the debt? Check one.
(J) Debtor 1 only
C) Debtor 2 only

C] Debtor 1 and Debtor 2 only
(Wd Atteast one of the debtors and another

State ZIP Code

C) Check if this claim relates to a
community debt
Date debt was incurred 01/15/0201

L 2.2] FreedomRoad Financial

 

Creditors Name
P.O. Box 4597

 

Number Street

 

Oak Brook IL 60522

 

City

Who owes the debt? Check one.

Wf Debtor 1 only

QC) Debtor 2 only

Q) Detter 1 and Debtor 2 only

(C2 At least one of the debtors and another

State ZIP Code

Check if this claim relates to a
community debt

Date debt was incurred 12/75/0201

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

Column A
ely Amount of claim

Do not deduct the
value of collateral.

30,823.00 ,

Column B

Value of collateral
that supports this
claim

Column C

Unsecured
portion
if any

Describe the property that secures the claim: $ 27,626.00 5

 

2016 Toyota Tacoma Pickup

As of the date you file, the claim is: Check all that apply.

Q) Contingent

A unliquidated

CQ) disputed

Nature of fien. Check all that apply.

wf An agreement you made (such as mortgage or secured
car joan)

(2 Statutory lien (such as tax lien, mechanic's lien)

Q Judgment lien from a lawsuit

(2 Other Gincluding a right to offset)

Last 4 digits of account number _9- oO 4 8

Describe the property that secures the claim: 3

: 2019 KTM 350 Motorcycle

9,325.00 5 9,325.00 5

 

 

As of the date you file, the claim is: Check all that apply.

QJ Contingent

WM unliquidated

(CQ Disputed

Nature of lien. Check all that apply.

ia An agreement you made (such as mortgage or secured
car loan)

(C} Statutory lien (such as tax fien, mechanic's lien)

C2 Judgment tien from a lawsuit

2 other (including a right to offset)

Last 4 digits of account number _7 7 7 _6

page 1 of
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 24 of 68

Debtor 4 William

First Name Middle Name

Casey

Leavell Case number (i kown},

Last Name

 

 

 

 

 

 

 

 

CI

 

 

 

 

 

 

 

C)

 

 

 

 

 

 

 

padton! Pope ca cctm ctr ee
After listing any entries on this page, number them beginning with 2.3, followed Do ot deduct the that: supports this portion
by 2.4, and so forth. value of collateral. Claim if any
Describe the property that secures the ciaim: 3% $ 3.
Creditors Name
Number Street
As of the date you file, the claim is: Check al! that apply.
QO Contingent
City State ZIP Code CI Uniiquidated
OQ) Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
C1 Debtor 4 only {J An agreement you made (such as mortgage or secured
© Debtor 2 only car joan)
CJ Debtor 1 and Debtor 2 only (2 Statutory lien (such as tax lien, mechanics tien)
© Atteast one of the debtors and another (2 Jurigment tien from a iewsuit
(CJ Other (including a right to offset)
() Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
Describe the property that secures the claim: $ $ $
Crediter’s Name sesemnstitie
Number Street eon
As of the date you file, the claim is: Check ail that apply.
(3 Contingent
C) unliquidated
City State ZIP Code © pisputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
(1 Debtor + only (2 An agreement you made (such as mortgage or secured
L) Debtor 2 only car loan)
{} Debtor 1 and Debtor 2 only CQ) Statutory tien (such as tax tien, mechanic's lien)
(2 Atleast one of the debtors and another (2 Judgment fien from a iawsuit
CD Cheek if this ciaim relates to a CL] Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
ity State ZIP Code C2 uUntiquidated
(2 Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
(2 Debtor 4 only C] An agreement you made (such as mortgage or secured
debtor 2 onty car loan)

(3 Debtor 4 and Debtor 2 only
CI Atleast one of the debtors and another

C) Check if this claim relates to a
community debt

Date debt was incurred

(2 Statutory lien (such as tax lien, mechanic's lien)
(CD Juxigment tien from a lawsuit
(1 Other (inciuding a right to offset)

Last 4 digits of account number ___

pony
Add the dollar value of your entries in Column A on this page. Write that number here: , 0.00

If this is the last page of your form, add the dollar value totals from ail pages. 40.148 00|
Write that number here: ed Seat |

Official Form 106D

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page a. of a
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 25 of 68

Fillin this information to identify your case:

Debtor? William Casey Leavell
First Name Middie Name Last Name

Debtor 2
{Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

 

 

 

 

Case number () Check if this is an
(if known) amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 125

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AVB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space Is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (If known).

ke All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
0d No. Go to Part 2.
CD ves.

2. List ail of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both Priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured ciaims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, fist the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
Total claim Priority Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amount amount
2.1
Last 4 digits ofaccountnumber CS §. $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
City State ZIP Code U1 Contingent
Cl) Unliquidated
Who incurred the debt? Check ona. O po
Disputed
C2 Debtor 4 only
CO Debtor 2 onty Type of PRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only (2 Domestic support obligations
At least one of the debtors and ° OQ) Yaxes and certain other debts you owe the government
CQ) Check if this claim is for a community debt (Claims for death or personal injury while you were
is the claim subject to offset? intoxicated
CJ No O other. Specify
I Yes ae ee ae
pe Last 4 digits ofaccountnumber $ $ $
Prionty Craditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
contingent
Gay State ZiP Code C) Untiquidated
Who incurred the debt? Check one. C) Disputed
O Debtor 1 ony Type of PRIORITY unsecured claim:
Q Debtor 2 only O) Domestic su gations
(2 Debtor 4 and Debtor 2 only port obligati
C1 Atleast one of the debtors and another (2 Taxes and certain other debts you owe the government
(J Check if this claim is for acommunity dest Claims for death or personal injury while you were
is the claim subject to offset? Q other. Specify
{ No
Cl Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 7
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 26 of 68

William

Firet Name

Casey

Middle Name

Debtor 1

Last Name

Leavell Case number (ir krown)

Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

C]

 

 

 

 

Priority Creditors Name
Number Street
City State ZIP Code

Who incurred the debt? Check one.
{2 Debtor 1 onty

C} Debtor 2 only

(2 Debtor 4 and Debtor 2 only

CD At teast one of the debtors and another

Q check if this claim is for a community debt

 

 

 

 

is the claim subject to offset?

C] No

QO Yes

Priority Creditors Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

C2 Debtor 4 only

(2 Debtor 2 only

(3 Debtor 1 and Debtor 2 only

C2 At teast one of the debtors and another

(] Check if this claim is for a community debt

 

 

 

 

is the claim subject to offset?
(2 No
/ Q Yes
Priority Creditor's Name
Number Street
City State ZiP Code

Who incurred the debt? Check one.

UJ Debtor 1 only

Q) Debtor 2 ony

(2 Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

( Check if this ctaim Is for a community debt

is the claim subject to offset?

No
C) yes

Official Form 106E/F

Total claim Priority

amount

Last 4 digits of accountnumber_ tS s
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
{2 Contingent

U} Uniiquidated

CD bisputed

Type of PRIORITY unsecured claim:

C) Domestic support obligations

(2 Taxes and certain other debts you owe the government

C] Claims for death or personal injury while you were
intoxicated

CU] Other. Specify

 

Last 4 digits of account number $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(2 Contingent
C) Uniliquidated
(2 Disputed

Type of PRIORITY unsecured claim:

C1 Domestic support obligations

( Taxes and certain other debts you owe the government

L) Claims for death or personal injury while you were
intoxicated

CJ Other. Specify

 

Last 4 digits of account number $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

LI Contingent
unliquidated
0 Disputed

Type of PRIORITY unsecured claim:

(2 Domestic support obligations

(} Taxes and certain other debts you owe the government

(2 Claims for death or personal injury while you were
intoxicated

C} other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

Nonpriority
amount

pages) of 7
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 27 of 68

Deptor1 William Casey Leavell

First Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (it known),

(I No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor wha hoids each claim. {f a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

Claims fill out the Continuation Page of Part 2.

bs | American Express

 

 

Nonpnorily Creditor’s Name

P.O. Box 650448

Number Street

Dallas TX 75265
City State ZIP Code

 

Who incurred the debt? Check one.

C3 Debtor 1 only

QO) Debtor 2 only

(2 Debtor 4 and Debtor 2 only

i Atteast one of the debtors and another

(J Check if this claim is for a community debt

 

 

 

 

Is the claim subject to offset?
i No
Q Yes
f.2 American Express
Nonpriority Creditor's Name
P.O. Box 650448
Number Street
Dallas TX 75265
City State ZIP Code

Who incurred the debt? Check one.
C2 Debtor 1 only

(2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

{i At least one of the debtors and another

(I Check if this claim is for a community debt

is the claim subject to offset?

i wo
CJ Yes

his Best Buy Credit Services
Nonpriority Creditors Name
P.O. Box 9001007
Number Street

Louisville KY 40290

 

City State ZIP Code

Who incurred the debt? Check one.
(2 Debtor + only

©) Debtor 2 only

C] Debtor 1 and Debtor 2 only

WV At least one of the debtors and another

QO) Check if this claim is for a community debt
Is the claim subject to offset?

W No

(2) ves

Official Form 106E/F

Total claim

Last 4 digits of account number 2 0 0 0 $ 9,897.00

When was the debt incurred? 10/02/2019

As of the date you file, the claim is: Check ail that apply.

Q Contingent
CD uUntiquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

(1 Student loans

(2 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

2 debts to pension or profit-sharing plans, and other similar debts

td other. Specify Misc. credit debt, pre-divorce

Last 4 digits of account number 1 0 0 4 $ __785.00

When was the debt incurred? _10/02/2019

As of the date you file, the claim is: Check ail that apply.
(J Contingent

CD Untiquidatea

(1 Disputed

Type of NONPRIORITY unsecured claim:

CJ Student foans

{) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CD Debts to pension or profit-sharing plans, and other similar debts

Other. Specify Misc. credit debt pre-divorce

Last 4 digits of account number 4 9 _ 3 0

$ 5,143.00
When was the debtincurred? _ 10/02/2019 eas

As of the date you file, the clalm is: Check all that apply.
QQ Contingent

CJ uniiquidated

Q Disputed

Type of NONPRIORITY unsecured claim:

(2 student loans

LC) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

W other. Specity_Misc. credit debt pre-divorce

Schedule E/F: Creditors Who Have Unsecured Claims page 2 of 7.
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 28 of 68

Debtor1 William Casey Leavell

 

First Name Middie Name Last Name

Case number (it known),

fron ES NONPRIORITY Unsecured Clalms — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.4 _
Cardmember Services Last 4 digits of account number 4_ 3 5 5 3 15,332.
Nonpriority Creditors Name 10/02/201 9
debt incurred’
P.O. Box 1423 When was the dett Incurred? —_—————
Number Street .
Charlotte NC 28201 As of the date you fife, the claim is: Check all that apply.
City State ZiP Code C} Contingent
O Unliquidated
C2 Debtor 1 only
Debtor 2 onty Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only CQ Student loans
Us At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
« , you did not report as priority claims
(2 Check if this claim is for a community debt (2 Debits to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? i other. Specity Misc. credit debt pre-divorce
WI No
L) Yes
Cardmember Service Last 4 digits of account number 0 7 4 3. $___599.00
Nonipriority Creditor's Name
Whe: 10/02/2019
P.O. Box 1423 n was the debt incurred?
Number Street
Charlotte NC 28201 As of the date you file, the claim is: Check all that apply.
City State ZiP Cade (2 contingent
C2 untiquidated
Who incurred the debt? Check one. C1) Disputed
(2 Debtor 4 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only CO Student loans
M1 At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
oe ane . you did not report as priority claims
CI Check if this claim Is for a community debt (D Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? i other. Specify_Misc. credit debt pre-divorce
a No
L} Yes
5 8,541.00
Citi Cards Last 4 digits of account number A 9 3 9 Pens
Nonpronty Creditor's Name
i 10/02/2019
P.O. Box 9001037 When was the debt incurred? =
Number Street
Louisville KY 40290 As of the date you file, the claim is: Check all that apply.
City State ZiP Code C} Contingent
OC) Untiquidated
Who incurred the debt? Check one. Q Disputed
(2 pebtor 4 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:

( Debtor 4 and Debtor 2 oniy
VA At least one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
Cl] Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

(2 Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority daims

(J Debts to pension or profit-sharing plans, and other similar debts

td other. specify Misc. credit debt pre-divorce

page 4 of 2
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 29 of 68

Debtor 4 William Casey Leavell

 

First Name Maidie Name Last Name

Case number (it known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
47 ; Last 4 digits of account number 29 0 9
Department of Education = s_3,391.00
Nonpriority Creditors Name
Whe. debt incurred? 01/01/2018
P.O. Box 790234 mwas the debt incu ————
Number Street
: file, is: Ch all that .
St. Louis MO 63179 As of the date you file, the claim is: Check apply
iy State ZiP Code C2 Contingent
QC) unliquidated
Who incurred the debt? Check one. (2 visputed
Y Debtor 1 only
C3 Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only J student loans
(3 At least one of the debtors and another 2 Obligations arising out of a separation agreement or divorce that
. . you did nat report as priority caims
Q Check if this claim is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? CJ Other. Specify
i No
CI Yes
i 20,000.Qq
Kara Leavell Last 4 digits of account number $ 00.
Nonpriority Creditors Name
: When was the debt incurred? 10/02/2019
1531 Magnolia Street uw “us —
Number Street
As of the date file, the claim is: Ht ly.
New Smyma Beach FL 32168 of the date you file, the claim Is: Check all that apply.
City State ZIP Code C} Contingent
C2 unliquidated
Who incurred the debt? Check one. 2 Disputed
V Debtor + only
Q2 Debtor 2 only Type of NONPRIORITY unsecured claim:
U2 Debtor 1 and Debtor 2 only (2 Student loans
CI At least one af the debtors and anather Wf Obligations arising out of a separation agreement or divorce that
CQ) Check if this claim is for a community debt you did not report as priority claims _
U Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CD other. Specify
td No
( ves
LJ s
Last 4 digits ofaccountnumber
Nonprionty Creditors Name
When was the debt Incurred?
Number As of the date you file, the claim is: Check ail that apply.
City State ZIP Code OC) Contingent
(J Unliquidated
Who incurred the debt? Check one. (2 Disputed

C) debtor 4 only

(2 Dentor 2 only

(J Debtor 4 and Debtor 2 only

O At teast one of the debtors and another

C) Check if this claim is for a community debt

ts the claim subject to offset?

(2 no
UC} Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Type of NONPRIORITY unsecured claim:

U) student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority daims

U) debts to pension or profit-sharing plans, and other similar debts

C1 Other. Specify

page of 7
Debtor 1

Wiliam

Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 30 of 68

Casey

Leaveli

Case number (i known)

 

First Name

Middle Name

Last Name

ae = Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number

Street

 

 

City

State

ZiP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

ZIP Code

 

 

Number

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

‘State

AP Code

 

Name

 

Number

Street

 

 

City

Official Form 106E/F

State

ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
C] Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number

On which entry in Part 1 or Past 2 did you list the original creditor?

Line of (Check one): L] Part 1: Creditors with Priority Unsecured Ciaims
(J Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number __

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): J Part 1: Creditors with Priority Unsecured Claims

2 Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
(D Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you fist the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
© Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number ___

Schedule E/F: Creditors Who Have Unsecured Claims page 6 of 7
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 31 of 68

Debtor 1 William Casey Leaveil Case number (known)
Fiat Name Middle Name Test Name

 

cic Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claim

Total claims 6a. Domestic support obligations 6a.

from Part 1

 

6b. Faxes and certain other debts you owe the
government 6b.

6c. Claims for death or personal injury while you were
Intoxicated 6c.

6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +.

 

 

 

 

 

6e. Total. Add lines Ga through 6d. 6e.
5 0.00
Total claim
Total claims 6f. Student loans 6f. $ 3,391.00
from Part2  ¢. obtigations arising out of a separation agreement
or divorce that you did not report as priority 20.000.00
claims 6g. SMU
Sh. Debts to pension or profit-sharing plans, and other
similar debts 6h. $

6i. Other. Add all other nonpriority unsecured claims.

 

Write that amount here. Gi. +5 40,297.00
6j. Total. Add lines 6f through 6i. 6j.
, nes one HI, 63,688.00

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 7 of 7.
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 32 of 68

Fill in this information to identify your case:

Debtor William Casey Leavell
First Name Middie Name Last Name

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Flarida

Case
renown OI Check if this is an
amended filing

 

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 1215

Be as complete and accurate as possible. If two married people are fillng together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
0A No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(2 Yes. Fill in ail of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more exampies of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

21

Name

 

 

Number Street

 

City State ZIP Code

2.2
Name

 

 

Number Street

 

City State ZIP Code
2.3

Name

 

 

Number Street

 

City State ZIP Code
2.4

Name

 

 

Number Street

 

City State ZIP Code
2.5
Name

 

 

Number _—s_ Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of a
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 33 of 68

Debtor, William
Firat Name

Middie Name

Casey Leavell Case number tit known,

Last Name

ia Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

22

 

Name

 

Number

 

State

ZIP Coda

 

 

Number

 

City

ZIP Code

 

 

Number

Street

 

City

State

ZIP Code

 

 

Number

 

City

State

ZIP Code

 

 

Number

Street

 

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Number

Street

 

City

State

ZIP Code

 

 

Number

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

What the contract or lease is for

page oof
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19

Fill in this information to identify your case:

Debtor t William Casey Leavell

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Mame Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

 

 

 

Page 34 of 68

Case number
(known) () Check if this is an
amended filing
Official Form 106H
Schedule H: Your Codebtors 12/16

 

Codebtors are people or entities who aro also flabie for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (If known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

{2 No
WZ Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wl No. Go to fine 3.
( Yes. Did your spouse, former spouse, or legal equivatent live with you at the time?

C2 No

CQ) Yes. in which community state or territory did you five? - Fill in the name and current address of that person.

 

Name of your spouse, farmer spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in fine 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Cotumn 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check ail schedules that apply:
3.1
Melody Leavell O) Schedule D, tine
2300 Haas Rd W Schedule E/F, line 2.1
Number Street ( Schedule G, line
Apopka FL 32712
City State ZIP Code
3.2
C) Schedule D, line
Name
(2 Schedule E/F, tine
Number Street C) Schedule G, line
City Stale ZIP Code
= ( Schedule D, line
Schedule E/F, line
Number Street CJ Schedule G, tine
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors page 1 of a
Case 6:19-bk-06863-CCJ Doc 1

William

First Name

Casey

Middie Name

Debtor 4 Leavell

Last Name

mz Additional Page to List More Codebtors

Column 1: Your codebtor

E]

Filed 10/21/19 Page 35 of 68

Case number tit known),

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

Q) Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
C2 Schedule E/F, line
Number Sireet QO) Schedule G, tine
f] City State 2iP Code
Name CJ Schedule D, line
Q) Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
P-] Name C) Schedule D, line
OQ) Schedule E/F, line
Number Street (] Schedule G, line
City State ZiP Code
F- Nan C) Schedule D, line
Q) Schedule E/F, line
Number Street (] Schedule G, line
b] City State ZIP Code
Name Q1 Schedule 0, fine
Q) Schedule E/F, fine
Number Street O Schedule G, line
F] City State ZIP Code
Name ) Schedule D, line
Q) Schedule EF, tine
Number Streat O) Schedule G, tine
7" City State ZIP Code
None Q] Schedule D, line
CQ] Schedule E/F, line
Number Sireat C Schedule G, line
City State ZIP Code
B.)
Name OQ) Schedule D, line
] Schedule E/, fine
Number Street ( Schedule G, fine
So en vo _, State ZIP Code

Official Ferm 106H

Schedule H: Your Codebtors

page oof
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 36 of 68

Fill in this information to identify your case:

Leavell

Last Name

William

First Name

Casey
Middle Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the. Middle District af Florida

Check if this is:
(2 An amended filing

Cl A supplement showing postpetition chapter 13
income as of the following date:

Case number
(if known)

 

 

 

Official Form 1061

Schedule I: Your Income

MM / DD/ YYYY

12/15

 

Be as complete and accurate as possible. tf two married people are fillng together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
tf you are separated and your spouse Is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:

Describe Employment

 

1. Fill in your employment
information.

if you have more than one job,
attach a separate page with
information about additional
employers.

Include part-time, seasonal, or
self-employed work.

Occupation may include student
or homemaker, if it applies.

Employment status

Occupation

Employer's name

Employer's address

 

 

 

 

 

 

 

Debtor 1 Debtor 2 or non-filing spouse
i Employed O Employed
) Not employed LJ Not employed
Pilot
Endeavor Air
7500 Airline Drive
Number Street Number Street
Minneapolis MN 55450
City State ZIP Code City State ZIP Code
1.5 Years

How long employed there? 1.5 Years

Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

2. List monthly gross wages, salary, and commissions (before ail payroll

deductions). {f not paid monthly, calculate what the monthly wage would be. 2.

3. Estimate and list monthly overtime pay.

4. Calculate gross income. Add line 2 + line 3.

Official Form 1061

 

For Debtor 1 For Debtor 2 or
non-filing spouse
$ 5,060.00 $
3. +5 + §
4. | ¢ 5,060.00 $

 

 

 

 

 

Schedule t: Your income

page 1
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 37 of 68

 

 

 

 

 

11.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 William Casey Leavell Case number (it known)
First Name Miidle Name Last Name
For Debtor 1 For Debtor 2 or
erent fon-filing spouse __
Copy line 4 here................ sssssnssesencectsneuvesessussecenecssassasessssesssessaneeeses 34. $5,060.00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 505.00 $
5b. Mandatory contributions for retirement plans 5b.  §$ 0.00 $
5c. Voluntary contributions for retirement plans Sc. $298.00 $
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
Se. Insurance 5e.  $ 458.00 $
5f. Domestic support obligations Sf 0.00 $
5g. Union dues 5g. $____96.00 $
5h. Other deductions. Specify: 5h. +§ 0.00 +35
6. Add the payroll deductions. Add lines 5a + Sb + 5c + 5d+ Se +5f+5g+5h. 6. § 1,357.00 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 3,603.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. interest and dividends 8b. § $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child Support, maintenance, divorce $ $
settlement, and property settlement. 8c.
ad. Unemployment compensation 8d. $. $
8e. Social Security 8e $ $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: B.S §.
8g. Pension or retirement income &. ¢§ $
8h. Other monthly income. Specify: 8h. +5 +$
9. Add ail other Income. Add lines 8a + 8b + 8c + Bd + Be + 8F+8g + Bh. 9. | ¢$ 0.00 $
10. Calculate monthly income. Add line 7 + line 9. —-
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s__ 3,603.00 + § _|= b 3,603.00

 

State all other regutar contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12. Add the amount in the fast column of line 10 to the amount in line 14. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

2 No.

Wi §

2 k 3,603.00

Combined
monthly income

 

( Yes. Explain: {6% cost of living increase Feb., 2020

 

 

Official Form 1061

Schedule I: Your Income

page 2

 

 

 
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 38 of 68

Fillin this information to identify your case:

William Case’ Leavell
Debtor 1 Willian sey _ eavet Check if this is:

Debtor 2 1
(Spouse, if filing) First Name Middle Name Last Name Q An amended filing

Qa supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Middle District of Florida

Care number MM 7 DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1: Describe Your Household

1. ts this a joint case?

Wf No. Goto line 2.
L) Yes. Does Debtor 2 live in a separate household?

LI No
UJ Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? OQ No oo
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.........0000000000. < oes o
Do not state the dependents’ Daughter 5 of No
names. Yes
[3 No
( Yes
LJ No
QO] Yes
I No
CQ Yes
(3 No
C} Yes
3. Do your expenses include wf No

expenses of people other than
yourself and your dependents? ©) Yes
Part 2: Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date untess you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and eee
$ 1,495.00

any rent for the ground or lot. 4. rn rr
If not included in line 4:
4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renter's insurance 4p = §
4c. Home maintenance, repair, and upkeep expenses 4c, $

4d. Homeowner's association or condominium dues 4d.

Official Form 106J Schedule J: Your Expenses page 1
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 39 of 68

Debtor1 William Casey Leavell

14.

12.

13.
14,

15.

16,

17.

18.

19.

20.

 

First Name Middle Narne Last Name

, Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage colfection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs
. Clothing, laundry, and dry cleaning

10.

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
Instaliment or lease payments:
17a. Car payments for Vehicle 4

 

17b. Car payments for Vehicle 2

17c. Other. Specify:
17d. Other. Specify:

Case number (irinown)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your income (Official Form 106)).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule i Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106. Schedufe J: Your Expenses

10.
11,

12.
13.
14.

18a.
15b.
186.
16d.

16.

17a.
17b.
tic.

17d.

18.

19.

20a.

 

 

Your expenses
$
$ 175.00
$
$ 90.00
$.
$ 500.00
$
$ 10.00
$ 10.00
$
$ 80.00
$
$.
$ 65.00
$
$
$ 572.00
$
$
3.
$ 625.00
$
$
$
$
$
$

page 2
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 40 of 68

Debtor 4 William Casey Leavell Case number tt known)

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
22c. Add line 22a and 22b. The resutt is your monthly expenses.

23. Calculate your monthly net incame.
23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For exampie, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

| No.

CL) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

 

21.

22c.

23a.

23c.

+3,

5 3,622.00 |

 

$ 3,622.00

$ 3,603.00

-3 3,622.00

 

 

5 -19.00

 

 

page 3
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 41 of 68

Fill in this information to identify your case:

Debtor 4 William Casey Leavell

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number
(If known)

 

C) Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/18

If two married people are filing together, both are equally responsibie for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Gd No

Q Yes. Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

% (i. LEZE-

 

Signature of Debtor 1 Signature of Debtor 2
bate 10/21/2019 Oste
MM/ OD 7” YYYY¥ MM/ DD / YYYY

Official Form 106Dec Declaration About an individual Debtor's Schedules
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19

Fill in this information to identify your case:

Debtor 1 William Casey Leavell

First Name Middle Narne Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name

United States Bankruptcy Court for the: Middle District of Florida

 

 

 

Page 42 of 68

Case number
(if known) (2 Check if this is an
amended filing
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

C) Married
i Not maried

2. During the last 3 years, have you lived anywhere other than where you live now?
QO No
wf Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor 1 Debtor 2:

lived there

2 same as Debtor 1

3020 Gilraltar Blvd. From 06/01/2019

 

Dates Debtor 2
lived there

(J same as Debtor 1

From

 

 

To

 

 

 

Number Street To 10/21/2019 Number Street
New Smyrna Beach FL 32168
City State ZIP Code City

CJ Same as Debtor 1

1531 Magnolia Street From 01/01/2009

 

State ZIP Cade

CJ Same as Debtor 4

 

 

From
To

 

 

 

N
lumber Street To 06/01/2019 Number Street
New Smyma Beach FL 32168

City State ZIP Code City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and terntories include Arizona, Califomia, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

(2 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

icie@as Explain the Sources of Your Income
Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 43 of 68

Wiliam

First Name

Casey

Mikidie Name

Debtor 1

Leavell

Case number (irinown),

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ali businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

(1 No
dl Yes. Fill in the details.
Debtor 1 Dabtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check ail that apply. (before deductions and
exclusions) exclusions)
o | Wages, commissions, Q Wages, commissions,
From January 1 of current year until bonuses, tips $ 49,057.00 bonuses, tips $
the date you filed for bankruptcy: eeemememaenal
1} Operating a business LL) Operating a business
For last calendar year: a Wages, commissions, QO Wages, commissions,
. bonuses, tips $ 57,061.00 bonuses, tips $
(January 1 to December 31.2018 _) () Operating a business (3 Operating a business
For the calendar year before that: LD Wages, commissions, (3 wages, commissions,
bonuses, tips $ 43,577.00 bonuses, tips $
(January 1 to December 31,2017 ) GM operating a business. Operating a business ——$__——

Y¥YYY

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits: royalties; and
gambling and Jottery winnings. If you are filing a joint case and you have income that you received together, list it anly once under Debtor 4.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

C) Yes. Fill in the details.

Debtor 2

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

From January 1 of current year until
the date you filed for bankruptcy:

es
tert

For fast calendar year: $ 5
(January 1 to December 31 20K 8 ) $ $

 

 

For the calendar year before that: $
(January 1 to December 31,2017) $

YYYY ee
$. ee

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 44 of 68

Debtor? William Casey Leaveil Case number (tinown,
First Name Middle Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarity consumer debts?
C] No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 14 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

{) No. Go to fine 7.

CU Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

a Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
A No. Go to line 7.
OI Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
Creditors Name O Mortgage
C2 car
Number Street ] Credit card

 

Q Loan repayment

 

Q Suppliers or vendors

 

 

 

 

ity State ZIP Code } otner
$ $. (CU Mortgage
Creditors Name
Q Car
Number Street OI Credit card

Q Loan repayment

 

 

Q Suppliers or vendors

 

 

 

 

City Stale ZIP Code CD other
§ $ Ql Mortgage
Creditors Name
Q Car
Number Street credit cara

(3 Lean repayment

 

Q Suppliers or vendors

 

City State ZiP Code CF other

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 45 of 68

Debtor 1 William

First Name

Casey Leavell

Case number (it known),

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

insiders include your relatives; any general partners; relatives of any
corporations of which you are an officer, director, person in control,
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Includ

such as child support and alimony.

wf No

(CY Yes. List all payments to an insider.

Dates of
payment

 

insider's Name

or owner of 20% or more

Amount you still

 

 

Number Street

 

 

State ZIP Code

 

Insider's Name

 

Number Street

 

 

 

City

8. Within 1 year before you filed for bankruptcy,

an insider?

State = ZIP Code

include payments on debts guaranteed or cosigned by an insider.

Wf No

C) Yes. List all payments that benefited an insider.

Dates of
payment

 

insider's Name

 

 

Number Street

 

 

 

City

State = ZIP Code

 

insider's Name

 

Number Street

 

 

Official Form 107

State 2iP Cade

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

general partners; parinerships of which you are a general partner;
of their voting securities; and any managing
le payments for domestic support obligations,

Reason for this payment

did you make any payments or transfer any property on account of a debt that benefited

Amount you still. Reason for this payment
owe

include creditors name

page 4
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 46 of 68

Debtor1 William

Casey Leavell

 

First Name Middie Name

identify Legal Actions, Repossessions, and Foreclosures

Last Name

Case number tirxnown),

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, patemity actions, support or custody modifications,

and contract disputes.

CL No
Of Yes. Fill in the details.

Case fitte Dissolution

of Marriage

Nature of the case

Divorce

Case number 2019-11372FMDL

Case title.

 

 

Case number

 

 

 

 

 

 

Court or agency Status of the case
Seventh Judicial Volusia County g
Court Name Pending
QO On appeal
Number Steet 6 Conciuded
DeLand FL 32724
City State ZIP Code
Gout Name Q Pending
CJ on appeal
Number Street (3 Concluded
Gity State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreciosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

LY No. Go to tine 11.

Wf Yes. Fill in the information below.

 

 

 

 

 

 

 

 

Date Vatue of the property

09/21/2019 ¢ 9,325.00

Date Vatue of the property

Describe the property
. . 2019 KTM 350 Motorcycle
FreedomRoad Financial
Creditors Name
P.O. Box 4597
Number Street Explain what happened
| Property was repossessed.
() Property was foreclosed.
Oak Brook IL O} Property was garnished.
oy State iP Code Property was attached, seized, or levied.
Describe the property
Creditors Name
Humber Street
Explain what happened
2 Property was repossessed.
C) Property was foreclosed.
oe Se EE () Property was garnished.
C] Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page §
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 47 of 68

Debtor1 William Casey Leavell Case number trknown
First Name Middie Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

© No

(2 Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Craditor's Name
Number Street §
City State ZIP Code Last 4 digits of account number: XXX _ _

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

bd No

() Yes

Ea = Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

0 No

C) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
, SL
Person ta Wham You Gave the Gift
——__- $e
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
——_ $e
Person to Whom You Gave the Gift
So
Number Street
City State ZIP Code
Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 48 of 68

Debtor 4 William Casey Leavell

Case number (known),
First Name Middie Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
I No

C) Yes. Fill in the details for each gift or contribution.

 

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
Charity’s Name §.
$.
Number Street
City State ZIP Code

 

Eee -: Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

wf No

C) Yes. Fill in the detaits.

Describe the property you lost and Describe any insurance coverage for the loss Date of your

Value of property
how the less occurred loss lost

Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule AB: Property.

aid us Certain Payments or Transfers

_ 16. Within 4 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
: you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

bf No
LJ Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid made
Number Street $
3
City State ZIP Coda

 

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 49 of 68

 

 

 

 

 

 

 

 

 

Debtor 4 William Casey Leavell Case number irinown
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
3.

Number Street
$

City Stata ZIP Code

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
Promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

QQ) Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
made
Person Who Was Paid
Number Street $____
$
City State ~~ ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

& No
{J Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Numbers Street

 

 

City State = ZIP Code

Persons relationship to you

 

 

Person Whe Received Transfer

 

Number Street

 

 

City State ~~ 2iP Code
Person’s relationship to you

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 8
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 50 of 68

Debtor 41 William Casey Leavell

Case number (it mown)
Fust Name Miidle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wi No

(2 Yes. Fil in the details.

Description and value of the property transferred Date transfer
was mado

Name of trust

 

List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

inctude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

OQ No
&@ Yes. Fill in the detaits.

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Space Coast Credit Union
Name of Financial institution mox-_6 9 4 8 Wf checking 07/10/2019 $ 115.00
. or F ; ——————TL i
1701 $_Dixie rwy O) savings
Q Money market
NewSmyma FL 32168 C2 Brokerage
City State ZIP Code CQ other
Space Coast Credit Union xxxx-_ 48 0 0. C2 checking 07/10/2019 $ 5.00
Name of Financial institution
1701 S. Dixie F Ul sevings
Number Street ny a Money market
Q Brokerage
New Smyma FL 32168 (1) other.
City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
Wi No
(2 Yes. Fill In the details.

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
CF No
Name of Financial institution Name C2 Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 51 of 68

Debtor? William Casey Leaveil Case number (itinoun
Firsi Name Middle Name Last Name

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
CQ] Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
Ci No
Name of Storage Facility Name Q Yes
Number Street Number Street

 

CityState ZIP Code

 

City State = ZIP Code

BEE tcentity property You Hold or Contra! for Someone Else
: 23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
C2 Yes. Filt in the details.

 

 

 

 

 

 

 

Where is the property? Describe the property Value
Oumer's Name $
Number Street
Number Strest
Gy Suis BP So. City State ZIP Code

Tumi Give Detalis About Environmental Information

For the purpose of Part 10, the following definitions apply:

& Environmental law means any federal, state, or tocal statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
inciuding statutes or regulations controlling the cleanup of these substances, wastes, or material.

& Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

2 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

©) Yes. Fiat in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit —
Number Street Number Street

 

 

City State ZIP Cade

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 52 of 68

Debtor 4 William Casey Leavell Case number trinown)
First Name Mixidle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

ws No

(3 Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Strect Number Street

City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

Cl Yes. Fill in the details.

 

 

 

 

Court or agency Nature of the case Status of tho
Case title a |
Gout N Pending
Q On appeal
Number Streat Q Concluded
Case number cay Site Sa Code

‘Timken Give Detalis About Your Business or Connections te Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
 Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
(2 A member of a limited liability company (LLC) or limited liability partnership (LLP)
Q) A partner in a partnership
An officer, director, or managing executive of a corporation

( An owner of at least 5% of the voting or equity securities of a corporation

Wd No. None of the above applies. Go to Part 12.
(J Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.

 

 

 

 

 

 

 

 

 

 

 

Business Name
EIND em
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.
EIN ee
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 53 of 68

 

 

 

 

 

Debtor? William Casey Leavell Case number (inom)
FirstName Middie Name Cast Name
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

Susiness Name
EIN; wm

Number Street Name of accountant or bookkeeper Dates business existed
From To

City State ZIP Code

 

"28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

C3 Yes. Fill in the details betow.

 

 

 

Date issued
Name M7 DDI YYYY
Number Street
Cay State ZIP Code

 

om ~--

1 have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. ! understand that making a false statement, concealing property, or obtaining money or property by fraud

in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. .
18 U.S.C. §§ 152, 1341, 1519, and 3571.

s« LE LET x

 

Signature of Debtor 4 Signature of Debtor 2

Date 10/21/2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
wf No
QO Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

(2 Yes. Name of person. . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 1 19).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 54 of 68

Fill in this information to identity your case:
va

Debtor 1 William Casey

First Name Middle Name

Debtor 2
(Spouse, if fing} First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number CQ) Check if this is an
(if known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 i2is

if you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or
m@ you have leased personal Property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is eartier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

 

 

 

 

information below.
identify the creditor and the property that is collateral What do rn to do with the property that Did you claim the property
secures a as exempt on Schedule C?
Creditor's PNC Bank C) Surrender the property. Wd No
name:
/ C2 Retain the property and redeem it. QQ) Yes
property on of 2016 Toyota Tacoma WW Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and {expiainy:
Creditors . : .
name. | FreedomRoad Financial 4 meth teen moe vedeem t ae
etain roperty ani . es
Ona perry cription of 9919 KTM 350 (C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain}:
Creditors (2 Surrender the property. CI No
name:
C Retain the property and redeem it. C) Yes
oon of (C2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(J Retain the property and [explain]:
Cregitor's (CQ Surrender the property. CJ No
name:
(2 Retain the property and redeem it. OC Yes
crepe on of (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(2 Retain the property and [expiain}:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 55 of 68

Debtor 1 William Casey Leavell Case number (if known)

 

First Name Middie Name Last Name

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease poriod has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 366(p}(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: Ono
Description of leased Q Yes
property:

Lessor’s name: No

Description of leased CI Yes

property:

Lessors name: C2 No

Description of leased C) Yes

property:

Lessor’s name: C3 No
DD ves

Description of leased

property:

Lessor's name: CO) Ne
2 Yes

Description of teased

property:

Lessor's name: C3 No

. 2 ves

Description of leased

property.

Lessor’s name: No
CD ves

Description of leased

property:

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

«tik. LEB x

 

Signature of Debtor 4 Signature of Debtor 2
Date 10/21/2019 Date
MMi 00D 7” YYYY MM/ DOT YYYY

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 56 of 68

Fill in this information to identify your case: Check one bax only as directed in this form and in

Form 1224-4Supp:

  

Debtor1 William Casey
First Name Middle Name

 

C2 1. There is no presumption of abuse.
Debtor 2

(Spouse, if filing) First Name Middle Name

 

a 2. The calculation to determine if a presumption of

. as . abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Middle District of Florida Means Test Calculation (Official Form 1224-2),

Case number () 3. The Means Test does not apply now because of
(lf known) qualified military service but it could apply tater.

 

 

 

OQ) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 40/49

Be as complete and accurate as possible. If two married people ara filing together, both are equally responsible for being accurate, If more
space is needed, attach a separate sheet to this form. include the line number to which the additional Information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

BEBE catcuiate Your Current Monthly income

1. What is your marital and filing status? Check one only.
|B Not married. Fill aut Column A, lines 2-11,
C} Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-114.

 

() Married and your spouse is NOT filing with you. You and your spouse are:
QO Living in the same household and are not legally separated, Fill out both Columns A and B, lines 2-11.

) Living separately or are legally separated. Fil out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy aw that applies or that you and your
Spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
hon-filing spouse

. 2. Your gross wages, salary, tips, bonuses, overtime, and commissions

 

(before all payroll deductions). $_5,060,00 $
: 3. Alimony and maintenance payments. Do not include payments from a spouse if
' Column Bis filled in. $e qe

4, All amounts from any source which are regularly paid for household expenses
of you or your dependents, Including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not

 

 

 

 

| filled in. Do not include payments you listed on line 3. fe $e
5. Net Income from operating a business, profession, Debtor1 Debtor 2
Gross receipts (before all deductions) $. $
Ordinary and necessary operating expenses -$ -$
Net monthly income from a business, profession, or farm $ $ poPyy, $ $
6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions) i Ss
Ordinary and necessary operating expenses —$ ~$
_ Net monthly income from rental or other real property $ $ port, $ $
7. Interest, dividends, and royalties $ $

Official Farm 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Debtor 4 William Casey Leavell Case number (own,

8. Unemployment compensation $

10.

14.

Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 57 of 68

First Name Middle Name Last Name

Colurmn A Column 8
Debtor 1 Debtor 2 or

ee $
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: ................. v

For you $
FOP YOUP SPOUSE «0... cecscssscsccsesecesecccsssesecessssosesseseseseceseseess $

Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the

United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if

 

 

 

retired under any provision of title 10 other than chapter 61 of that fitle. S$ So

income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. if necessary, list other sources on a
separate page and put the total below.

 

 

Total amounts from separate pages, if any. +$

 

Calculate your total current monthly income. Add fines 2 through 10 for each . te
column. Then add the total for Column A to the total for Column B. . g 5,060.00

| Part 2: Cae Whether the Means Test Applies to You

12. Cateulate your current monthly income for the year. Follow these steps:

/ 13.

» 14,

12a. Copy your total current monthly income from line 11. Copy fine 11 here>
Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form. 12b.

Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. : Florida

Fill in the number of peopte in your household. 2

Fill in the median family income for your state and size of household. 13.

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

How do the lines compare?

14a. C] Line 12b is less than or equal to fine 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

non-filing spouse

 

 

 

=ls 5,060.00

 

Total current
monthly income

$5,060.00 |

x 12
$60,720.00

 

 

$ 60,400.00

 

14b. wi Line 12b is more than fine 13. On the top of page 1, check box 2, The presumption of abuse is determined by Farm 122A-2.

Go to Part 3 and fil out Farm 122A—2.

Official Form 122A-1 Chapter 7 Statement of Your Gurrent Monthly income

page 2

 

 
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 58 of 68

Debtor 1 William Casey Leavell Case number ti iown}
First Name Middle Name Last Name

By signing here, I declare under penaity of perjury that the information on this statement and in any attachments is true and correct.

* LG. LEZ x

 

Signature of Debtor 4

Date 10/21/2019
MM? DO 7YYYY

Signature of Debtor 2

Date
MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—-2.
If you checked Hine 14b, fill out Form 122A~2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 59 of 68

Filiin this intormation to identify your case:

Debtor 4 William Casey Leavell According to the calculations required by
First Name Middie Name Last Name

this Statement:
Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

 

wf 1. There is no presumption of abuse.
United States Bankruptcy Court for the: Middle District of Florida

C) 2. There is a presumption of abuse.

 

Case number
{if known)

 

 

J Check if this is an amended filing

 

 

Official Form 122A~2
Chapter 7 Means Test Calculation

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly income (Official Form 122A-1 )

Be as complete and accurate as possible. Hf two married people are filing together,
is needed, attach a separate sheet to this form. Include the line number to which th
pages, write your name and case number {if known).

EEEREE Petormine Your Adjusted Income

1. Copy your total current monthly Income... coco Copy line 11 from Official Form 122A-1 here>

04/19

both are equally responsible for being accurate. if more space
@ additional information applies. On the top of any additional

 

 

 

 

 

 

 

 

vests $ 5,060.00
: 2. Did you fill out Column B in Part 1 of Form 122A=17
1 No. Fill in $0 for the total on line 3.
Q Yes. is your spouse filing with you?
(2 No. Go te fine 3.
(2 Yes. Fill in $0 for the total on line 3.
. 3. Adjust your current monthly Income by subtracting any part of your Spouse's Income not used to pay for the
‘ household expenses of you or your dependents. Follow these steps:
On line 11, Column B of Form 1224-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?
C) No. Fifi in 0 for the total on fine 3.
() Yes. Fill in the information below:
State each purpose for which the income was used Fill in the amount you
For example, the income is used to pay your spouse's tax debt orto support sare subtracting from
people other than you or your dependents your spouse’s income
$
$
+$
TOCA oes cesssssessssssvanessessssessssseeceseeeecensessesassessssssssssansasseessasesees $ 0.00
Copy total here... > -$ 0.00.
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $s 5,060.00

 

 

 

Official Form 122A-—2 Chapter 7 Means Test Calculation page 1
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 60 of 68

Debtor 1 William Casey Leavell Case number (it known
First Name Middie Name Last Name

BERET cotcurate Your Deductions from Your Income

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the [RS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk's office.

Deduct the expense amounts set out in lines 6-15 regardiess of your actual expense. tn tater parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines § and 6 of Form 122A—1.

if your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A—1 is filled in.

5. The number of people used in determining your deductions from income

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household. : 2

National Standards You must use the IRS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill 1,288.00
in the dollar amount for food, clothing, and other items. $_Lceg.U

7. QOut-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people Is split into two categories—people who are
under 65 and people who are 65 or older—because older People have a higher IRS allowance for health care costs. if your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a. Qut-of-pocket health care allowance per person

$ 55.00
7b. Nurnber of people who are under 65 2
Xf
7c. Subtotal. Multiply line 7a by line 7b. $___110.00 copyhere®  $___ 110.00
People who are 65 years of age or older
7d. Qut-of-pocket health care allowance per person $
ve, Number of people who are 65 or older x
7f. Subtotal. Multiply line 7d by line 7e. $ 0.00 copy here> +s 0.00
Fg. Total. Add fines 7c atid 7s. cssesonsesssesssesscssasssvessesesseesentnsssecessessessinsseseeecce $__110.00 Copy totat nero $ 110.00

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 2
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 61 of 68

Debtor 1 William Casey Leavell

Case number (ir inowny
First Name Middie Name Last Name

Local Standards You must use the IRS Loca! Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housing and utilities — Insurance and operating expenses

® Housing and utilities ~ Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating XPOS ES. eee cess nseeesesessnescstsnnsnsrecsesesnstetenscavaeeceses $

9. Housing and utilities — Mortgage or rent expenses:

9a. Using the number of people you entered in tine 5, fill in the dollar amount listed 971.00
for your county for mortgage or rent EXPENSES. nec ccccssceecnetasessssssnsonsteseseseccaneseecee $___ 9A UU

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

Name of the creditor Average monthiy
payment
$
$
+ $
Repeat this
Total average monthly payment $ 0.00 Copy ~$ 0.00 amount on
here tine 33a.
9c. Net mortgage or rent expense. eo Sern eng
i i i | Copy
Subtract line 9b (total average monthly payment from tine 9a (mortgage or 1 § 971.00 . > $
rent expense). If this amount is less than $0, enter $0. ccsnccnennncnnnnenennnnennans Lo | here

10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects 3
the calculation of your monthly expenses, fill in any additional amount you claim.

Expiain
why:

 

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

0 0. Goto tine 14.

1. Go to line 12.
(2 or more. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the

531.00

0.00

Operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $ 236.00
Official Form 122A-2 Chapter 7 Means Test Calculation page 3
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 62 of 68

Debtor 1 William Casey Leavell Case number (itnawn)
First Name Middle Name Last Name

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
In addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicle 1: 2016 Toyota Tacoma Pickup

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13a. Ownership or teasing costs using IRS Local Standard. ooo... cccccecccccococces... a $___508.00
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for teased vehicles.
To calculate the average monthly payment here and on tine 13e, add alt
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
PNC Bank $ 572.00
+
Repeat this
Total average monthly payment $ 572.00 Copy —$ 572.00 — amount on
here> oo Tine 3b.
[ore *
13c. Net Vehicle 1 ownership or lease expense | wery 1
Subtract line 13b from line 13a. If this amount is less than $0, enter $0... | § 0.00 | expense 0.00:
i here... > $. -00
Vehicle 2. Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. 00... cccccscssccsseecccceseoesesscses.. $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor far Vehicle 2 Average monthly
payment
$
+ $
Copy Repeat this
Total average monthly payment $ > —§ amount on
here’ line 33c.
Cc
13f. Net Vehicle 2 ownership or lease expense Vonlea
Subtract line 13e from 13d. If this amount is Jess than $0, enter $0.....00.--cccccc $ n> $
here... ——$—

 

 

 

 

 

14. Public transportation expense: if you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the

 

Public Transportation expense allowance regardless of whether you use public transportation. $ 0.00
15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim 0.00

 

more than the IRS Local Standard for Public Transportation. $

Official Form 122A—2 Chapter 7 Means Test Calculation page 4
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 63 of 68

Debtor 1 William Casey Leavell Case number (itknewn)
First Name Middle Name Last Name

 

Other Necessary Expenses _in addition to the expense deductions listed above, you are allowed your monthly expenses for
the following {RS categories.

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your ¢ 505.00
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and es
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

17. involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings. $__96.00

18. Life insurance: The total monthly premiums that you pay for your awn term life insurance. If two married people are filing
together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse's life insurance, or for any form of fife insurance other than term.

 

$ 5.00

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative

agency, such as spousal or child support payments. 625.00

Do not include payments on past due obligations for spousal or child support. You will list these obligations in fine 35. $leot
20. Education: The total monthly amount that you pay for education that is either required:

@ as a condition for your job, or

@ for your physically or mentally chatlenged dependent child if no public education is available for similar services. $__0.00
21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool. 0.00

Do not include payments for any elementary or secondary schooi education. $ -
22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that

is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a

health savings account. Include only the amount that is more than the total entered in fine 7.

Payments for health insurance or health Savings accounts should be listed only in line 25. g___ 0.00

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special {ong distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it + ¢$ 0.00
is not reimbursed by your employer. a

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

porno eae enenamcconta scans rt
t

24. Add all of the expenses allowed under the IRS expense allowances.
Add lines 6 through 23.

 

Official Form 1224-2 Chapter 7 Means Test Calculation page 5
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 64 of 68

Debtor 1 William Casey Leavell Case number qinoun
First Name Middle Name Last Name

 

Additional Expense Deductions — These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your

 

 

dependents.

Health insurance $ 258.00

Disability insurance $ 24.00

Health savings account ++ $

Total $____ 282.00 | Copy total here Dec cccccccccccccee $ 282.00
Do you actually spend this total amount?

CQ) No. How much do you actually spend? $

Wd Yes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary Care and support of an elderly, chronically ill, or disabled member of your s___ 0 -00
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
By taw, the court must keep the nature of these expenses confidential.

§ 0.00

 

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
if you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs.
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

$ 0.00

29. Education expenses for dependent children who are younger than 18, The monthly expenses (not more than $170.83"
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school.

You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

$ 0.00:

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher $ 0.00
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.

To find a chart showing the maximum additional allowance, go ontine using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk's office.
You must show that the additional amount claimed is reasonable and necessary.

 

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + $ 0.00
instruments to a religious or charitable organization. 26 U.S.C. § 170(c}(1)-(2).

 

32. Add ail of the additional expense deductions. $ 282.D0
Add lines 25 through 31.

 

 

 

Official Form 122A-2, Chapter 7 Means Test Calculation page 6
Case 6:19-bk-06863-CCJ Doci1 Filed 10/21/19 Page 65 of 68

 

 

Debtor 1 William Casey Leavell Case number (known)
First Name Middie Name Last Name
Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

Average monthly
Mortgages on your home: Payment
B3a. Copy line Ob NOPE ane ecsessssssssecsssssnssseserentretsasnaststseesesissuneteseeties tees > $ 0.00
Loans on your first two vehicles:
33b. Copy line 13 REP. ce ccccccccccsccccecescesteserrseseseeee > $ 572.00
Bc. Copy fine 1B) ere ccc cee csssessesses sees netstntvavecensesesssenasennanseanenscesecs > $
33d. List other secured debts:
Name of each creditor for other Identify property that Does payment
secured debt secures the debt include taxes
or insurance?
OQ) No $
CO Yes
OQ No $
CQ) ves
Q) No
+
Q) Yes $
33e. Total average monthly payment. Add lines 33a through 330.00... occ. $ 572.00 rorya $ 572.00:
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
Wf No. Go to line 35.
C) Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount),
Next, divide by 60 and fill in the information below.
Name of the creditor Identify property that Total cure Monthly cure
secures the debt amount amount
$ +60= $
$ +60 = $
$ +60= +3
Total $ 0.00, Fory Sa $ 0.00
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
Gf No. Goto line 36.
() Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority Gaims o.oo... eccesccccscseccessssscosesosesccseececeececcceceee. $ +60= $ 0.00

Official Form 122A—2 Chapter 7 Means Test Calculation page 7
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 66 of 68

Debtor 1 William Casey Leavell Case number (known)

 

First Name Midie Name Last Name

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bantquptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics May also be available at the bankruptcy clerk’s office.
Wf No. Go to line 37.

C) Yes. Fill in the foliowing information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the
Administrative Office of the United States Courts (for districts in Alabama and
North Carolina) or by the Executive Office for United States Trustees (for all
other districts).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x
To find a fist of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may aiso be
available at the bankruptcy clerk’s office.
Average monthly administrative expense if you were filing under Chapter 13 $ pone $.
37. Add all of the deductions for debt payment $ 572.00
Add lines 33¢ through 36. ....ssecccessoeccssseneeenseeteeetsansneeensteeestnerenetnenistiicesintieistartierttnettistiasiniuiunettntineseeeececc. es
Total Deductions from Income
38. Add ail of the allowed deductions.
Copy line 24, All of the expenses allowed under IRS $ 4,367.00
EXPENSE GHOWANCES o..eccccocsescccscnscassesessssevsvssesnscessssnneresececssssseees :
Copy line 32, Ai/ of the additional expense deductions......... $ 282.00
Copy line 37, Ail of the deductions for debt payment............. S$ 572.00
Totaldeductions $ 5,221.00 ; Copy total here cece > $__ 5,221.00
icles Determine Whether There is a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income ..... $ 5,060.00
39b. Copy line 38, Total deductions.......... -$ 5,221.00
39. Monthly disposable income. 11 U.S.C. § 707(b}(2). $ -161.00 Copy $ -161.00
Subtract line 39b from fine 39a. —— here>
For the next 60 months (5 years). ecssscsscsssssescsssssstussesssuecsassieesteniasistasiststuessesieeseseeecee x 60
ply li -9,660.00 . Copy
39d. Total. Multiply line 396 by 60. eecscssessssesnesssecssesussansuessonesenscussvassuttssasenasastuseestiensteeeeeeee $ here> 5 -9,660100

40. Find out whether there is a presumption of abuse. Check the box that applies:

idl The line 39d ts less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.

O The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part §.

LJ The line 39d Is at feast $8,175", but not more than $13,650*. Go to line 41.
* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

Official Form 122A--2 Chapter 7 Means Test Calculation

page 8
Case 6:19-bk-06863-CCJ Doc1 Filed 10/21/19 Page 67 of 68

Debtor 4 William Casey Leavell Case number (inown)
First Name Migdie Name Last Name

 

41, 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical information Schedules
(Official Form 106Sum), you may refer to line 3b on that form

 

ence eeneneceatnestacteacepncsueeteecneneanesecnenersesceaene $ 63,688.00
x 25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2KA)(i)()). "515,922.00 - Copy « 18,922b0
Multiply line 41a by 0.25. occ eccesscesseenssseeenennssessntennssenssseetennnnestsssiinsiisssssissiesteseseseeee here> ——

 

 

 

42. Determine whether the Income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.
Check the box that applies:

id Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

CD Line 39d ts equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim Special circumstances. Then go to Part 5.

Para: Details About Special Circumstances

: 43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2){B).

ff No. Go to Parts.

C2 Yes. Fill in the following information. Ail figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in fine 25.

You must give a detailed explanation of the Special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

Give a detailed explanation of the speciat circumstances av income adjucenoee

 

$

 

 

Red

 

|

<a

 

EEE sic 221

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x LL.

  

 

 

Signature of Debtor 4 Signature of Debtor 2
Date 10/21/2019 Date
MM/DD /YYYY MM/DD /YYYY

Official Form 122A~2 Chapter 7 Means Test Calculation page 9
Case 6:19-bk-06863-CCJ Doc 1

American Express
P.O. Box 650448
Dallas, TX 75265

Best Buy Credit Services
P.O. Box 9001007
Louisville, KY 40290

Cardmember Service
P.O. Box 1423
Charlotte, NC 28201

Citi Cards
P.O. Box 9001037
Louisville, KY 40290

Department of Education
Fed Loan Servicing

P.O. Box 790234

St. Louis, MO 63179

FreedomRoad Financial
P.O. Box 4597
Oak Brook, IL 60522

Kara Leavell
1531 Magnolia Street
New Smyrna Beach, FL 32168

PNC Bank
P.O. Box 747066
Pittsburg, PA 15274

Filed 10/21/19 Page 68 of 68
